          Case 1:15-cr-04277-WJ-KRS Document 73 Filed 12/16/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

          Plaintiff/Respondent,

     v.                                                      No. 15-CR-4277 WJ
                                                             No. 18-CV-0376 WJ/KRS

JARVIS JOHNSON,

          Defendant/Movant.

                                   ORDER TO SHOW CAUSE

          This matter is before the Court sua sponte in connection with Defendant/Movant Jarvis

Johnson’s 28 U.S.C. § 2255 habeas proceeding. On November 13, 2020, the Court ordered

Defendant/Movant to notify the Court of his current address by December 14, 2020, and

Defendant/Movant has failed to do so. Local Rule 83.6 provides that pro se parties have “a

continuing duty to notify the Clerk, in writing, of any change in their … mailing address[][.]” It

appears that Plaintiff did not notify the Court of his new address, thus severing contact with the

Court. Because Defendant/Movant has failed to comply with the Court’s Order and local rules,

he will be required to show cause why this action should not be dismissed. See Brandenburg v.

Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding

pro se, to follow the federal rules of procedure. … The same is true of simple, nonburdensome

local rules.”) (citations omitted). Failure to comply with this Order may result in dismissal

without further notice.
       Case 1:15-cr-04277-WJ-KRS Document 73 Filed 12/16/20 Page 2 of 2




       IT IS THEREFORE ORDERED that, by January 5, 2021, Defendant/Movant shall

notify the Clerk in writing of his current address or otherwise show cause why this action should

not be dismissed.




                                             _______________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
